IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 26, 2007
                               No. 07-30147
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

REBECCA ANNETTE EVANS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:06-CR-50146-1


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*
      Rebecca Annette Evans appeals her sentence following a guilty plea to
mail theft and to two counts of mail fraud. The district court deviated from the
sentencing guidelines range of 12 to 18 months and sentenced Evans to
concurrent 36-month terms of imprisonment as to each count. Evans argues
that her sentence is unreasonable because it is based on the district court’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30147

“generalized disenchantment” with the Sentencing Guidelines rather than on
specific facts relevant to Evans and her offense.
      To the contrary, the record shows that the deviation from the Guidelines
was based on the district court’s consideration of the nature and circumstances
of the offense, Evans’s personal history and characteristics, the need to deter
Evans from future criminal conduct, and the need to provide just punishment for
the offense. See 18 U.S.C. § 3553(a). Accordingly, we conclude that Evans’s
non-guidelines sentence was reasonable and that the extent of the deviation
from the Guidelines was within the discretion of the district court. United States
v. Smith, 440 F.3d 704, 706 (5th Cir. 2006); United States v. Armendariz,
451 F.3d 352, 358-59 & 358 n.5 (5th Cir. 2006).
      AFFIRMED.




                                        2